In a proceeding by a receiver, appointed under the provisions of section 94 of the Tax Law, to settle his account and be discharged, the claimant, Charles I. Stanfield, present owner of the property, appeals from an order directing payment of the surplus in the receiver’s hands to the claimants-respondents, former owners, during whose ownership the rents collected by the receiver accrued. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Johnston, Adel and Schmidt, JJ., concur. [201 Mise. 592.]